In re Alexander, Brandon; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Martin, 16th Judicial District Court Div. C, No. 10-239080; to the Court of Appeal, Third Circuit, No. KH 11-00738.
Granted for the sole purpose of remanding the case to the district court and or*270dering it to rule on the merits of relator’s pro se motions. See State v. Melon, 95-2209 (La.9/22/95), 660 So.2d 466, 467 (“[L]ower courts must ... accept and consider [pro se] filings from represented defendants in a pre-verdict context whenever doing so will not lead to confusion at trial”).
VICTORY, KNOLL and CLARK, JJ., would deny.